DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-9 of U.S. Patent No. 10904142. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims 1-2 and 7-9 of U.S. Patent No. 10904142 in that claims 1-2 and 7-9 of U.S. Patent No. 10904142 contains substantially all the limitations of claims 1-5 of the instant application. Claims 1-5 of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9-11 of U.S. Patent No. 10122829. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims 1, 4, and 9-11 of U.S. Patent No. 10122829 in that claims 1, 4, and 9-11 of U.S. Patent No. 10122829 contains substantially all the limitations of claims 1-5 of the instant application. Claims 1-5 of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-9 of U.S. Patent No. 9929964. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims 1-2 and 7-9 of U.S. Patent No. 9929964 in that claims 1-2 and 7-9 of U.S. Patent No. 9929964 contains substantially all the limitations of claims 1-5 of the instant application. Claims 1-5 of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10904142 in view of Lawrence et al. (US 2007/0086429).
In reference to claim 6-9
Claims 13-16 of U.S. Patent No. 10904142 teaches a customer premises equipment that covers substantially all limitations of the parent claim.
Claims 13-16 of U.S. Patent No. 10904142 does not teach that the customer premises equipment comprises a memory, processor, and one or more ports.
Lawrence et al. teaches equipment that comprises a memory, processor, and one or more ports (par. 0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the customer premises equipment of claims 13-16 of U.S. Patent No. 10904142 to include a memory, processor, and one or more ports as suggested by Lawrence et al. because it would allow a storage for instructions to be executed by the processor to allow the equipment to communicate with other devices via one or more ports.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21-23 of U.S. Patent No. 10122829 in view of Lawrence et al. (US 2007/0086429).
In reference to claim 6-9
Claims 18 and 21-23 of U.S. Patent No. 10122829 teaches a customer premises equipment that covers substantially all limitations of the parent claim.
Claims 18 and 21-23 of U.S. Patent No. 10122829 does not teach that the customer premises equipment comprises a memory, processor, and one or more ports.
Lawrence et al. teaches equipment that comprises a memory, processor, and one or more ports (par. 0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the customer premises equipment of claims 18 and 21-23 of U.S. Patent No. 10122829 to include a memory, processor, and one or more ports as suggested by Lawrence et al. because it would allow a storage for instructions to be executed by the processor to allow the equipment to communicate with other devices via one or more ports.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 9929964 in view of Lawrence et al. (US 2007/0086429).
In reference to claim 6-9
Claims 16-19 of U.S. Patent No. 9929964 teaches a customer premises equipment that covers substantially all limitations of the parent claim.
Claims 16-19 of U.S. Patent No. 9929964 does not teach that the customer premises equipment comprises a memory, processor, and one or more ports.
Lawrence et al. teaches equipment that comprises a memory, processor, and one or more ports (par. 0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the customer premises equipment of claims 16-19 of U.S. Patent No. 9929964 to include a memory, processor, and one or more ports as suggested by Lawrence et al. because it would allow a storage for instructions to be executed by the processor to allow the equipment to communicate with other devices via one or more ports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2008/0219268 pertains to a communication network for quality of service using multiple flows that includes a plurality of inter-device flows established between digital devices via the communication network.
US 7369556 pertains to a Provider Network Controller (PNC) for building services across Next Generation Network (NGN) architectures and creates an abstraction layer as a bridge between the network transport and applications running over it. The PNC is a multi-layer, multi-vendor dynamic control plane that implements service activation and Layer 0-2 management tools for multiple transport technologies including Carrier Ethernet, Provider Backbone Transport (PBT), Multi-protocol Label Switching (MPLS), Transport MPLS (T-MPLS), optical and integrated networking platforms.
US 8743683 pertains to a communication network that includes service provider's routers which provide connections between and share routing information with routers of a customer virtual private network (VPN) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466